DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fraser Roy on March 3, 2022.
1. (Currently Amended) A radiopaque stent, comprising:
a cylindrical main body comprising a cobalt-chromium alloy including cobalt and chromium, the cobalt-chromium alloy including tungsten as a radiopacity increasing element, the tungsten comprising about 20% to about 35% by weight of the cobalt-chromium alloy, the tungsten content being super-s
wherein the cobalt-chromium alloy exhibits a primarily single-phase FCC solid solution, wherein a second phase of the tungsten is present and makes up no more than 10% volume fraction in the cobalt-chromium alloy, the second phase having an average particle size of less than 5 μm, even with the super-saturated tungsten content. 





a cylindrical main body formed from a single homogenous cobalt-chromium alloy including cobalt, chromium, nickel and tungsten, the cobalt-chromium alloy not including any other alloying elements in amounts greater than 3% by weight;
the cobalt-chromium alloy including tungsten as a radiopacity increasing element, the tungsten comprising about 20% to about 35% by weight of the cobalt-chromium alloy, the tungsten content being super-s
wherein the cobalt-chromium alloy comprises about 10% by weight nickel; and
wherein the cobalt-chromium alloy exhibits a primarily single-phase FCC solid solution structure, a second phase of the tungsten is present in the cobalt-chromium alloy having a maximum particle size of less than 15 μm, even with the super-saturated tungsten content.

22. (Currently Amended) A radiopaque stent, comprising:
a cylindrical main body comprising a cobalt-chromium alloy including cobalt and chromium, the cobalt-chromium alloy including tungsten as a radiopacity increasing element, the tungsten comprising about 20% to about 35% by weight of the cobalt-chromium alloy, the tungsten content being super-s
wherein the cobalt-chromium alloy further comprises nickel, the nickel being present in a concentration of 5% to about 15% by weight;
wherein the cobalt-chromium alloy exhibits a primarily single-phase FCC solid solution, wherein no more than 10% volume fraction of a second phase of the tungsten is present in the cobalt-chromium alloy, the second phase having an average particle size of less than 5 μm, even with the super-saturated tungsten content; and at least one of (i) or (ii):
(i) 	wherein a ratio of tungsten to cobalt is from 1.07 to 1.13;
(ii)	wherein the cobalt-chromium alloy further comprises both manganese and iron in a concentration of about 1.5% each, by weight.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759